Title: From James Madison to James Sheafe, 27 January 1802
From: Madison, James
To: Sheafe, James


Sir
Department of state: Washington, 27 Jany. 1802.
I have received your letter of yesterday, respecting two cases of capture by French cruizers, falling within the provisions for restitution contained in the Convention with the French Republic. To patronize such claims, was among the instructions given to Mr. Livingston on his departure for France: and the course has been to recommend to the individuals concerned to forward their papers to him or to their correspondents, to be submitted to him. The nature of the proof which will be required for obtaining restitution is designated in the convention, to which I beg leave to refer you. I have the honor to be, sir, very respectfully your most obed. servt.
James Madison
 

   RC (NjP: Crane Collection). In Wagner’s hand, signed by JM.


   Letter not found. Portsmouth, New Hampshire, merchant James Sheafe was a former Loyalist who served as a Federalist congressman (1799–1801) and then as a U.S. senator until his resignation on 14 June 1802. He had several spoliation claims outstanding against France, one for the Apollo, seized on 21 Sept. 1798 and carried into Rivadeo (Spain), and another for the seizure and burning of the armed merchantman Pacific by the frigate Française on 7 Sept. 1800 (Lynn W. Turner, William Plumer of New Hampshire, 1759–1850 [Chapel Hill, N.C., 1962], pp. 71, 237; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:448–49; Senate Documents, 48th Cong., 1st sess., 7:148; Knox, Naval Documents, Quasi-WarDudley W. Knox, ed., Naval Documents Related to the Quasi-War between the United States and France (7 vols.; Washington, 1935–38)., 6:325).


   Article 4 of the Convention of 1800 listed the proofs of ownership required for restoration of captured property (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:459–62).

